365 S.W.3d 912 (2010)
2010 Ark. 301
John CUMMINGS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 10-101.
Supreme Court of Arkansas.
June 17, 2010.
No briefs filed.
PER CURIAM.
In 2008, appellant John Cummings entered a plea of nolo contendere to a charge of murder in the first degree. A sentence of 336 months' imprisonment without parole was imposed. Subsequently, petitioner timely filed in the trial court a verified pro se petition for postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2009). The court entered an order denying the relief sought. On March 11, 2010, this court granted appellant leave to proceed with a belated appeal of that order. Cummings v. State, 2010 Ark. 123, 2010 WL 844815 (per curiam).
Now before us is appellant's request that this court direct the circuit clerk to transcribe the record of the hearing held on his Rule 37.1 petition and forward it to this court to be made a part of the record on appeal. We note that the court's order made no reference to a hearing having been held on the petition. There is also nothing in the partial record lodged with the motion for belated appeal, which became the record for the appeal once the motion was granted, that references a hearing. Nevertheless, appellant contends that a hearing was held on February 10, 2009, wherein testimony was taken from "the State and the appellant" and that the testimony directly relates to the issues to be decided in this appeal.
As a transcript of any hearing held on the Rule 37.1 petition would be germane to this appeal, we will treat the request as a petition for writ of certiorari to bring up the record of the hearing, if one was indeed held. See Houston v. State, 2010 Ark. 120, 2010 WL 844816 (per curiam). The writ will issue, returnable in thirty days, for a record of any hearing held on appellant's Rule 37.1 petition. If the circuit clerk of Pulaski County determines that no hearing was held, the clerk may submit an affidavit averring that there was *913 no hearing. If a hearing record is received, it will be made a part of the record, and a new briefing schedule will be set for the appeal. If the clerk advises that there was no hearing, appellant's brief will be due thirty days from the date that the clerk's affidavit is received.
Request treated as petition for writ of certiorari and granted.
CORBIN, J., not participating.